EXAMINER’S REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
The terminal disclaimer filed on 2/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,597,410 and US 9,956,297 and US 10,517,955 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	The double patenting rejections set forth in the office action dated 12/11/20 are withdrawn due to the terminal disclaimer.
	All other objections and rejections as set forth in the office action dated 12/11/20 are withdrawn due to the claim amendments and applicants’ arguments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 Bachovchin et al. (WO 2009/0064731, cited with IDS 7/8/20) teach proteasome inhibitors (abstract) including those that can be cleaved by FAP (figure 1). However, Bachovchin et al. does not teach or suggest compounds of formula III as claimed. The compounds on page 57 and figure 1 of Bachovchin et al. are such that the corresponding R3 position is not lower alkyl. Further, the compounds of claim 15 of Bachovchin et al. do not fall within the scope of the claims as they include an additional amino acid compared to formula III (for example between . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658